DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al (US 2008/0176002 A1).
                                
    PNG
    media_image1.png
    373
    371
    media_image1.png
    Greyscale

	As to claims 16-17 and 20, Tsutsumi discloses a method for processing a substrate (W) comprising: inverting and seating a substrate (W) one a support module (400) (see figure 6 and 20) wherein the substrate (W) is arranged so that one surface of the substrate (rear surface) faces the support module and supplying a fluid to one surface of the substrate while irradiating ultraviolet rays to one surface of the substrate to process the substrate (see claim 7) wherein the substrate (W) is arranged so that the one surface/rear surface of the substrate faces the nozzle and heating the substrate by irradiating infrared rays to a rear surface of the substrate while processing the substrate (W) (see claim 7).  Tsutsumi does not expressly disclose the nozzle (450,460) being installed in the support module, as recited in the instant claims.  This is not an inventive feature.  For the purpose of simplification of the structure of the apparatus for processing the substrate, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arrange the nozzle of Tsutsumi in the support module (440) since it has been held that it has been held that rearranging parts an invention involves only routine skill in the art. In re Japikse, 86 USPQ. 
	As to claims 14 and 19, Tsutsumi does not expressly disclose the fluid has ozone water but suggests that “SOG material, or a resist of an organic material or the like is used” (see paragraph [0071]).  In view of such suggestions, it would have been obvious to a skilled artisan to employ the ozone water for processing the substrate of Tsutsumi since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice.  In re Leashin 125 USPQ 416.
Allowable Subject Matter
Claims 1-15 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment/Argument
Applicant’s amendment filed May 23, 2022 has been entered.  Claims 1, 9, 11, 14, 16 have been amended.  Applicant’s arguments in conjunction with the amendment have been carefully reviewed.  Accordingly, claims 1-15 are hereby allowed and claim 18 is objected, as set forth above. 
With respect to amended claims 16-17 and 19-20, Applicant’s arguments are not found persuasive.   Applicant stated that Tsutsumi fails to disclose a support module having both an ultraviolet light source and a nozzle are installed in therein.  This argument is incorrect.  Claim 16 does not recite the ultraviolet light source being installed in the support module as argued.  The limitations of the claims 16-18 and 19-20 are met under 35 U.S.C. 103 based on the reference of Tsutsumi as demonstrated above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
6/26/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882